DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 2-3, with respect to the rejection(s) of claim(s) 1-5, 8-15 and 18-20 under 35 U.S.C. 103 have been fully considered and are persuasive. Applicant argues that Bauer teaches away from applying a higher-than-nominal voltage to a glow plug having a glow plug current greater than the upper threshold I1 this condition represents a short-circuit condition in Bauer’s invention. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of further consideration of the prior art.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 11 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uhl (US Patent Number 6,635,851).
Regarding claim 1, Uhl discloses a method for operating a glow plug, the method comprising: 
monitoring a glow plug current (Col. 2, lines 19-21) (Col. 3, lines 39-41); 
applying a nominal voltage Vn to the glow plug when the glow plug current is between an upper threshold I1 and a lower threshold I2 < I1 (Col. 3, lines 39-43, a voltage Um is applied that is proportional to the glow plug current Igk); 
applying a voltage Vh > Vn to the glow plug when the glow plug current exceeds the upper threshold I1 (Col. 3, lines 39-43, a voltage Um is applied that is proportional to the glow plug current Igk); and 
applying substantially no voltage to the glow plug when the glow plug current falls below the lower threshold I2 (Col. 3, lines 39-43, which occurs where the lower threshold I2 is substantially zero). 
Regarding claim 8, Uhl further discloses wherein applying the voltages comprises switching between constant voltage levels (Col. 3, lines 39-43) (Col. 3, line 54-Col. 4, line 5). 
Regarding claims 11, Uhl discloses a glow plug system comprising: 
a glow plug having a body (5), a glowing end (1 or 2) extending from the body, and a connecting end (3) opposite to the glowing end (Col. 2, lines 3-25);
at least one glow plug power source (4 which supplies power supply voltage Ub) operatively connected to the connecting end of the glow plug for applying a voltage thereto (Col. 2, lines 3-25); and
a glow plug controller coupled to the glow plug and the at least one glow plug power source (Col. 2, lines 45-49) and configured for: 
monitoring a glow plug current (Col. 2, lines 19-21) (Col. 3, lines 39-41); 
applying a nominal voltage Vn to the glow plug when the glow plug current is between an upper threshold I1 and a lower threshold I2 < I1 (Col. 3, lines 39-43, a voltage Um is applied that is proportional to the glow plug current Igk); 
applying a voltage Vh > Vn to the glow plug when the glow plug current exceeds the upper threshold I1 (Col. 3, lines 39-43, a voltage Um is applied that is proportional to the glow plug current Igk); and 
applying substantially no voltage to the glow plug when the glow plug current falls below the lower threshold I2 (Col. 3, lines 39-43, which occurs where the lower threshold I2 is substantially zero). 
Regarding claim 18, Uhl further discloses wherein applying the voltages comprises switching between constant voltage levels (Col. 3, lines 39-43) (Col. 3, line 54-Col. 4, line 5). 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-5, 10, 12-15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uhl (US Patent Number 6,635,851) in view of Ma (WO 95/06203 A1).
	Regarding claim 2, Uhl discloses the method of claim 1 as discussed above but does not disclose applying the voltage Vh > Vn. 
Ma discloses applying the voltage Vh > Vn. Ma discloses applying the voltage Vh > Vn to the glow plug comprises toggling between the voltage Vh and the voltage Vn at a first rate with a fixed pulse duration until the monitored glow plug current when observed at voltage Vn falls below the upper threshold I1 [page 3, line 28-page 4, line 2]. 
Ma teaches that the voltage is applied to exceed an upper threshold to bring the heating element of the glow plug rapidly to its operating temperature and is toggled between the high voltage a nominal voltage to maintain the heating element within temperature limits [page 3, line 28-page 4, line 2]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to set the voltage disclosed by Uhl when the glow plug current exceeds the upper threshold to a voltage higher than the nominal voltage as disclosed by Ma to rapidly bring the glow plug to its operating temperature when it is initially supplied with a glow plug current.
Regarding claim 3, Uhl discloses the method of claim 1 as discussed above but does not disclose wherein applying substantially no voltage to the glow plug comprises toggling between substantially no voltage and the voltage Vn at a second rate with a fixed pulse duration until the monitored glow plug current when observed at voltage Vn rises above the lower threshold I2. 
Ma discloses applying substantially no voltage to the glow plug comprises toggling between substantially no voltage and the voltage Vn at a second rate with a fixed pulse duration until the monitored glow plug current when observed at voltage Vn rises above the lower threshold I2 [page 3, line 28-page 4, line 2]. 
Ma teaches that the voltage is applied to exceed an upper threshold to bring the heating element of the glow plug rapidly to its operating temperature and is toggled between the high voltage a nominal voltage to maintain the heating element within temperature limits [page 3, line 28-page 4, line 2]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to set the voltage disclosed by Uhl when the glow plug current exceeds the upper threshold to a voltage higher than the nominal voltage as disclosed by Ma to rapidly bring the glow plug to its operating temperature when it is initially supplied with a glow plug current.
Regarding claim 4, Uhl discloses the method of claim 1 as discussed above but does not disclose wherein the upper threshold I1 is set to a value that corresponds to a first current that results from applying the voltage Vn to the glow plug at a minimum temperature threshold, and the lower threshold I2 is set to a value that corresponds to a second current that results from applying the voltage Vn to the glow plug at a maximum temperature threshold. 
Ma discloses an upper threshold I1 that is set to a value that corresponds to a first current that results from applying a nominal voltage to the glow plug at a minimum temperature threshold, and a lower threshold I2 is set to a value that corresponds to a second current that results from applying the nominal voltage to the glow plug at a maximum temperature threshold (page 8, lines 8-21). 
Ma teaches that this control keeps the temperature of the heating element of the glow plug within the permissible band (page 8, line 35-page 9, line 4). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to set the threshold values disclosed by Uhl so that the values correspond to minimum and maximum temperature thresholds, respectively, as disclosed by Ma so that the temperature of the heating element of the glow plug remains within a permissible band.
Regarding claim 5, Uhl discloses the method of claim 1 as discussed above but does not disclose wherein the upper threshold I1 is set to a value that is lower than a first current that results from applying the voltage Vn to the glow plug at a minimum temperature threshold, and the lower threshold I2 is set to a value that is higher than a second current that results from applying the voltage Vn to the glow plug at a maximum temperature threshold. 
Ma further discloses an upper threshold I1 is set to a value that is lower than a first current that results from applying the voltage Vn to the glow plug at a minimum temperature threshold, and the lower threshold I2 is set to a value that is higher than a second current that results from applying the voltage Vn to the glow plug at a maximum temperature threshold (page 8, lines 8-21). 
Ma teaches that this control keeps the temperature of the heating element of the glow plug within the permissible band (page 8, line 35-page 9, line 4). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to set the threshold values disclosed by Uhl so that the values correspond to minimum and maximum temperature thresholds, respectively, as disclosed by Ma so that the temperature of the heating element of the glow plug remains within a permissible band. 
Regarding claim 10, Uhl discloses the method of claim 1 but does not disclose wherein a difference between the upper threshold I1 and the lower threshold I1 is one of the rare 3A, 2A, 1A, 0.5 A, 0.25A, .1A. 
Ma further discloses wherein a difference between the upper threshold I1 and the lower threshold I1 is one of the rare 3A, 2A, 1A, 0.5 A, 0.25A, .1A [page 4, lines 26-36]. 
Ma teaches that this control reduces the mean current drawn by the heating element to prevent its damage and keep it at its operating temperature [page 4, lines 26-36]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the difference between the thresholds disclosed by Uhl to the difference disclosed by Ma to prevent damage to the glow plug. 
Regarding claim 12, Uhl discloses the glow plug system of claim 11 as discussed above but does not disclose applying the voltage Vh > Vn. 
Ma discloses applying the voltage Vh > Vn to the glow plug comprises toggling between the voltage Vh and the voltage Vn at a first rate with a fixed pulse duration until the monitored glow plug current when observed at voltage Vn falls below the upper threshold I1 [page 3, line 28-page 4, line 2]. 
Ma teaches that the voltage is applied to exceed an upper threshold to bring the heating element of the glow plug rapidly to its operating temperature and is toggled between the high voltage a nominal voltage to maintain the heating element within temperature limits [page 3, line 28-page 4, line 2]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to set the voltage disclosed by Uhl when the glow plug current exceeds the upper threshold to a voltage higher than the nominal voltage as disclosed by Ma to rapidly bring the glow plug to its operating temperature when it is initially supplied with a glow plug current.
Regarding claim 13, Uhl discloses the system of claim 11 as discussed above but does not disclose wherein applying substantially no voltage to the glow plug comprises toggling between substantially no voltage and the voltage Vn at a second rate with a fixed pulse duration until the monitored glow plug current when observed at voltage Vn rises above the lower threshold I2. 
Ma discloses applying substantially no voltage to the glow plug comprises toggling between substantially no voltage and the voltage Vn at a second rate with a fixed pulse duration until the monitored glow plug current when observed at voltage Vn rises above the lower threshold I2 [page 3, line 28-page 4, line 2]. 
Ma teaches that the voltage is applied to exceed an upper threshold to bring the heating element of the glow plug rapidly to its operating temperature and is toggled between the high voltage a nominal voltage to maintain the heating element within temperature limits [page 3, line 28-page 4, line 2]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to set the voltage disclosed by Uhl when the glow plug current exceeds the upper threshold to a voltage higher than the nominal voltage as disclosed by Ma to rapidly bring the glow plug to its operating temperature when it is initially supplied with a glow plug current.
Regarding claim 14, Uhl discloses the method of claim 11 as discussed above but does not disclose wherein the upper threshold I1 is set to a value that corresponds to a first current that results from applying the voltage Vn to the glow plug at a minimum temperature threshold, and the lower threshold I2 is set to a value that corresponds to a second current that results from applying the voltage Vn to the glow plug at a maximum temperature threshold. 
Ma discloses an upper threshold I1 that is set to a value that corresponds to a first current that results from applying a nominal voltage to the glow plug at a minimum temperature threshold, and a lower threshold I2 is set to a value that corresponds to a second current that results from applying the nominal voltage to the glow plug at a maximum temperature threshold (page 8, lines 8-21). 
Ma teaches that this control keeps the temperature of the heating element of the glow plug within the permissible band (page 8, line 35-page 9, line 4). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to set the threshold values disclosed by Uhl so that the values correspond to minimum and maximum temperature thresholds, respectively, as disclosed by Ma so that the temperature of the heating element of the glow plug remains within a permissible band.
Regarding claim 15, Uhl discloses the method of claim 11 as discussed above but does not disclose wherein the upper threshold I1 is set to a value that is lower than a first current that results from applying the voltage Vn to the glow plug at a minimum temperature threshold, and the lower threshold I2 is set to a value that is higher than a second current that results from applying the voltage Vn to the glow plug at a maximum temperature threshold. 
Ma further discloses an upper threshold I1 is set to a value that is lower than a first current that results from applying the voltage Vn to the glow plug at a minimum temperature threshold, and the lower threshold I2 is set to a value that is higher than a second current that results from applying the voltage Vn to the glow plug at a maximum temperature threshold (page 8, lines 8-21). 
Ma teaches that this control keeps the temperature of the heating element of the glow plug within the permissible band (page 8, line 35-page 9, line 4). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to set the threshold values disclosed by Uhl so that the values correspond to minimum and maximum temperature thresholds, respectively, as disclosed by Ma so that the temperature of the heating element of the glow plug remains within a permissible band. 
Regarding claim 20, Uhl discloses the system of claim 11 but does not disclose wherein a difference between the upper threshold I1 and the lower threshold I1 is one of the rare 3A, 2A, 1A, 0.5 A, 0.25A, .1A. 
Ma further discloses wherein a difference between the upper threshold I1 and the lower threshold I1 is one of the rare 3A, 2A, 1A, 0.5 A, 0.25A, .1A [page 4, lines 26-36]. 
Ma teaches that this control reduces the mean current drawn by the heating element to prevent its damage and keep it at its operating temperature [page 4, lines 26-36]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the difference between the thresholds disclosed by Uhl to the difference disclosed by Ma to prevent damage to the glow plug. 
Claim(s) 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uhl (US Patent Number 6,635,851) in view of Ma (WO 95/06203 A1).
Regarding claim 6, Uhl, as modified by Ma, discloses the method of claim 5 as discussed above but does not disclose wherein the maximum temperature threshold is less than 1400°C and the minimum temperature threshold is greater than 1000°C. 
Casasso discloses a method for operating a glow plug wherein the maximum temperature threshold is less than 1400°C and the minimum temperature threshold is greater than 1000°C [0035]. 
Casasso teaches that this temperature range has been demonstrated to be robust to ground shifts that result in imprecise temperature control [0009] [0035]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the temperature thresholds disclosed by Uhl, as modified by Ma, to within the temperature range disclosed by Casasso to prevent imprecise temperature control of the glow plug. 
Regarding claim 16, Uhl, as modified by Ma, discloses the system of claim 15 as discussed above but does not disclose wherein the maximum temperature threshold is less than 1400°C and the minimum temperature threshold is greater than 1000°C. 
Casasso discloses a glow plug system wherein the maximum temperature threshold is less than 1400°C and the minimum temperature threshold is greater than 1000°C [0035]. 
Casasso teaches that this temperature range has been demonstrated to be robust to ground shifts that result in imprecise temperature control [0009] [0035]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the temperature thresholds disclosed by Uhl, as modified by Ma, to within the temperature range disclosed by Casasso to prevent imprecise temperature control of the glow plug. 
Claim(s) 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uhl (US Patent Number 6,635,851) in view of Ma (WO 95/06203 A1) in view of Casasso (US Patent Application Publication 2009/0289048) and further in view of Taniguchi (US Patent Application Publication 2002/0043524).
Regarding claim 7, Uhl, as modified by Ma and Casasso, discloses the method of claim 5 as discussed above but does not disclose wherein the maximum temperature corresponds to a temperature that permits a cycle life of at least 200 cycles for the glow plug. 
Taniguchi discloses a method for operating a glow plug comprising a ceramic substrate having a maximum temperature that permits a cycle life of at least 200 cycles [0089]. 
Taniguchi teaches that limiting the maximum temperature threshold below 1400°C in a glow plug having a ceramic substrate can produce a life of the glow plug of at least 6000 cycles with no abnormality [0089]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to set the maximum temperature below 1400°C as disclosed by Taniguchi in the glow plug disclosed by Uhl because if using a ceramic substrate the life of the glow plug has been shown to exceed at least 6000 cycles. 
Regarding claim 17, Uhl, as modified by Ma and Casasso, discloses the system of claim 15 as discussed above but does not disclose wherein the maximum temperature corresponds to a temperature that permits a cycle life of at least 200 cycles for the glow plug. 
Taniguchi discloses a glow plug system comprising a ceramic substrate having a maximum temperature that permits a cycle life of at least 200 cycles [0089]. 
Taniguchi teaches that limiting the maximum temperature threshold below 1400°C in a glow plug having a ceramic substrate can produce a life of the glow plug of at least 6000 cycles with no abnormality [0089]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to set the maximum temperature below 1400°C as disclosed by Taniguchi in the glow plug disclosed by Uhl because if using a ceramic substrate the life of the glow plug has been shown to exceed at least 6000 cycles. 
Claim(s) 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uhl (US Patent Number 6,635,851) in view of Abe (US Patent Number 4,516,543).
Regarding claim 9, Uhl discloses the method of claim 1 as discussed above but does not disclose wherein applying the voltages comprises gradually varying an applied voltage to the glow plug. 
Abe discloses gradually varying an applied voltage to a glow plug and suggests that this control prevents the glow plug and thus the engine from being excessively heated (Col. 7, lines 51-68). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Uhl to gradually vary the applied voltage to prevent excessive heating of the engine to which the glow plug is attached. 
Regarding claim 19, Uhl discloses the system of claim 11 as discussed above but does not disclose wherein applying the voltages comprises gradually varying an applied voltage to the glow plug. 
Abe discloses gradually varying an applied voltage to a glow plug and suggests that this control prevents the glow plug and thus the engine from being excessively heated (Col. 7, lines 51-68). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the control disclosed by Uhl to gradually vary the applied voltage to prevent excessive heating of the engine to which the glow plug is attached. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA CAMPBELL whose telephone number is (571) 272-8215.  The examiner can normally be reached on Monday - Friday 9:00 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSHUA CAMPBELL/
Examiner, Art Unit 3747

/LOGAN M KRAFT/               Supervisory Patent Examiner, Art Unit 3747